Citation Nr: 0727848	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for 
histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and K. B.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In May 2007, the 
veteran, his wife, and K. B., the veteran's sister-in-law, 
testified before the undersigned at a Travel Board hearing at 
the RO.  A transcript is of record in the claims folder.


FINDINGS OF FACT

1.  The service-connected chronic rhinitis is manifested by 
complaints of difficulty of breathing through the nose, with 
100 percent obstruction on the left side and evidence of a 
polyp.

2.  The service-connected histoplasmosis is currently 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
the chronic rhinitis have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, Diagnostic Codes (DCs) 
6599, 6522 (2006).

2.  The criteria for a compensable evaluation for 
histoplasmosis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, DCs 6899, 6834 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2002, June 2005, and May 2006, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing the current 
degree of severity of his service-connected disabilities, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a July SOC and 
March 2004, February 2005, and September and October 2006 
SSOCs each provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was provided with notice 
of the provisions of Dingess in May 2006.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when a condition is encountered which 
is not specifically listed in the Rating Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Pursuant to 38 C.F.R. Part 4, DC 6522, a 10 percent 
evaluation is warranted for chronic rhinitis without polyps 
but with greater than 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  
A 30 percent evaluation requires the presence of polyps.

Under 38 C.F.R. Part 4, DC 6834, a noncompensable evaluation 
is justified when a mycotic lung disease, such as 
histoplasmosis, is healed and inactive mycotic lesions and is 
asymptomatic.  A 30 percent evaluation requires chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Chronic rhinitis

The pertinent evidence of record includes the report of an 
examination of the veteran conducted in October 2002.  This 
found a deviated nasal septum that caused significant airway 
obstruction.  The mucosa was boggy.  He had pale turbinates 
which were indicative of an allergic etiology.

Another VA examination of the veteran was performed in 
October 2003.  He had significant nasal obstruction.  The 
nasal examination noted obvious nasal septal deviation to the 
left.  A nasal endoscopy found 100 percent nasal obstruction 
on the left side, hypertrophic inferior turbinates, and 
reactive nasal mucosa bilaterally.  These conditions caused 
significant nasal airway restriction.  The examiner stated 
that it was not possible to say if there were any polyps 
present, absent a CT scan, due to his significant septal 
deviation.

A September 2004 private examination also noted that the 
veteran's nasal septum was deviated to the left.  There were 
no polyps found.  This examiner recommended a CT scan to 
determine whether any polyps were present.  However, in 
October 2004, a VA examiner opined that a CT scan might be 
needed for treatment purposes but was not needed for the 
purposes of evaluating this disorder.

In August 2006, the veteran was re-examined by VA.  He 
complained of difficulty breathing through his nose.  The 
turbinates were boggy.  There was evidence of a nasal polyp 
in the high nasal cavity, although visualization was 
difficult without fiberoptic imaging.  The diagnosis was 
severe chronic allergic rhinitis.  

The veteran, his wife, and his sister-in-law, a registered 
nurse, testified before the undersigned at the RO in May 
2007.  He said he had been told by VA that he had nasal 
polyps.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation of 30 percent for the 
veteran's service-connected chronic rhinitis has been 
established.  The preponderance of the evidence indicates 
that the veteran does have nasal polyps, along with 100 
percent obstruction of one side, as noted by the August 2006 
VA examiner.  Based upon these findings, we believe that a 30 
percent evaluation is justified for the service-connected 
chronic rhinitis.  

B.  Histoplasmosis

The relevant evidence of record includes the report of an 
October 2002 VA examination.  The chest X-ray showed old 
granulomatous disease consistent with histoplasmosis.  The 
examiner commented that the veteran was asymptomatic.

VA treatment records developed between August 2002 and 
October 2003, made occasional references to a cough with 
yellow phlegm (the veteran also suffers from nonservice-
connected chronic obstructive pulmonary disease (COPD) and 
bronchial asthma).  There was no mention of any hemoptysis.  
An October 2003 VA examination report found that his 
histoplasmosis was not currently active.  

VA treatment records from December 2003 to February 2004 
noted evidence of signs of old granulomatous disease on X-
ray, which was unchanged from previous X-rays.  An October 
2004 VA examination showed that this condition was 
asymptomatic and quiescent.  

In 2005, the veteran had reported to VA with complaints of 
hemoptysis; this was associated with recently diagnosed lung 
cancer, not his service-connected histoplasmosis.  Another VA 
examination was conducted in August 2006.  He offered no 
complaints secondary to his histoplasmosis.  He denied any 
recent fevers, chills, or night sweats.  He denied any 
hemoptysis.  Serial chest X-rays showed that the 
histoplasmosis was stable.  The diagnosis was no evidence of 
active histoplasmosis at this time.

At his Travel Board hearing before the undersigned, the 
veteran stated that he coughed up blood and had a productive 
cough.  His sister-in-law referred to the veteran's shortness 
of breath on exertion, and his lower extremity edema.

Upon careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the service-
connected histoplasmosis has not been established.  Although 
it is true that the veteran has had recent complaints of 
hemoptysis, this has been related to his diagnosed lung 
cancer, and not to his histoplasmosis.  At no time since 2002 
has the service-connected condition been identified, save for 
unchanged old granlulomatous disease on X-ray.  In fact, the 
last VA examination specifically found that there was no 
evidence that the histoplasmosis was active.  Since this 
condition is both inactive and asymptomatic, a compensable 
evaluation is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is thus against the claim for a compensable 
evaluation for histoplasmosis, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under 38 C.F.R. § 3.321(b)(1) (2006), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

In this case, the objective evidence of record does not 
support a finding that either of these service-connected 
disorders have resulted in marked interference with 
employment or have required hospitalization for their 
treatment.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of extraschedular evaluations for either the 
chronic rhinitis or the histoplasmosis.


ORDER

Entitlement to a 30 percent evaluation for chronic rhinitis 
is granted, subject to the laws governing the award of 
monetary benefits.

Entitlement to a compensable evaluation for histoplasmosis is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


